Citation Nr: 1613300	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher rate of special monthly compensation.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to February 1977.

This case comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been granted service connection for multiple sclerosis.  Due to disability resulting from his multiple sclerosis, he has also been granted special monthly compensation based on the loss of use of one (left) foot and special monthly compensation based on the need for regular aid and attendance.  

The Veteran seeks special monthly compensation at a higher rate.  Specifically, he asserts that he also has loss of use of the right foot, thereby resulting in loss of use of both lower extremities which, combined with loss of anal and bladder sphincter control, would entitle him to special monthly compensation for paraplegia, which would further entitle him to special aid and attendance.  

The Board notes that when VA records were last requested for the Veteran, the records received in response were for the 1970s and 1980s, although other evidence on file suggest that more recent records may be available.  The Board will remand the case to ensure that all pertinent records have been obtained.

The Board also notes that the Veteran was last examined more than six years ago.  Given the development noted above for additional records, the Board finds that the Veteran should undergo another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, through his attorney, and request that he provide the name of any healthcare provider who has treated him for his multiple sclerosis and/or related service-connected disabilities since 2008.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his multiple sclerosis.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should state whether the function of either foot would be no better than if the foot were amputated and replaced by a suitable prosthesis.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

